Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Jerome Adams appeals the district court’s order denying his 18 U.S.C. § 3582 (2012) motion for a reduction of his sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Adams, No. 1:91-cr-00291-PMD-2 (D.S.C. Oct. 27, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.